





LAND BANK
We stand by you




REVOLVING LOAN FACILITY AGREEMENT







entered into between

THE LAND AND AGRICULTURAL DEVELOPMENT BANK OF SOUTH AFRICA

(governed by the Land and Agricultural Development Bank Act, 15 of 2002)




and




THE BORROWER

(whose details are set out in Schedule 1)
















--------------------------------------------------------------------------------







WHEREBY IT IS AGREED AS FOLLOWS:

1.

INTERPRETATION AND PRELIMINARY

The headings of the clauses in this Agreement are for the purpose of convenience
and reference only and shall not be used in the interpretation of nor modify nor
amplify the terms of this Agreement nor any clause hereof. Unless a contrary
intention clearly appears :

1.1.

words importing :

1.1.1.

any one gender include the other two genders;

1.1.2.

the singular include the plural and vice versa; and

1.1.3.

natural persons include created entities (corporate or unincorporate) and the
state and vice versa;

1.2.

the following terms shall have the meanings assigned to them hereunder and
cognate expressions shall have corresponding meanings, namely:

1.2.1.

“Advance” means any amount advanced by Land Bank to the Borrower against the
Facility;

1.2.2.

“Advance Date” means, in relation to any Advance, the date on which Land Bank
makes that Advance to the Borrower;

1.2.3.

“Agreement” means this agreement and all schedules hereto;

1.2.4.

“Affiliate” of any person means any other person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such person;

1.2.5.

“Applicable Laws” means, in relation to any relevant jurisdiction, the common
law and statutory law applicable in such jurisdiction, including any present or
future constitution, decree, judgment, legislation, measure, requirement, order,
ordinance, regulation, statute, treaty, directive, rule, guideline, practice,
concession, or request issued by any relevant authority, governmental body,
agency or department or any central bank or other fiscal, monetary, regulatory,
self regulatory or other authority or agency;

1.2.6.

“Authorisations” means any authorisation, consent, registration, filing,
agreement, notarisation, certificate, licence, approval, resolution, permit
and/or authority or any exemption from any of the aforesaid, by, with or from
any Authority;










--------------------------------------------------------------------------------

- 2 -







1.2.7.

“Authority” means any government or governmental, administrative, regulatory,
supervisory, fiscal or judicial authority, body, court, department, commission,
tribunal, registry or any state owned or controlled authority which principally
performs governmental functions (including, without limitation, the SARB);

1.2.8.

“Availability Period” has the meaning ascribed thereto in Schedule 1, provided
that, upon request from the Borrower to Land Bank, Land Bank may extend the
Availability Period by written notice to the Borrower;

1.2.9.

“Basel II” means the “International Convergence of Capital Management and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004;

1.2.10.

“Borrower” has the meaning ascribed thereto in Schedule 1;

1.2.11.

“Borrower Account” has the meaning ascribed thereto in Schedule 1;

1.2.12.

“Business Day” means any day other than a Saturday, Sunday or statutory public
holiday in South Africa;

1.2.13.

“Calendar Month” means each month of the Gregorian calendar;

1.2.14.

“Change in Applicable Laws” means any implementation, introduction, abolition,
withdrawal or variation of any Applicable Laws or any change in any
interpretation, or the introduction or making of any new or further
interpretation, or any new or different interpretation by any court,
governmental, revenue or other competent authority in relation to Applicable
Laws;

1.2.15.

“Collection Account” has the meaning ascribed thereto in Schedule 1;

1.2.16.

“CompaniesAct” means the Companies Act No. 71 of 2008;

1.2.17.

“Compliance Certificate” means a compliance certificate substantially in the
form set out in Schedule2 (Form of Compliance Certificate)hereto or in any other
form agreed to by Land Bank;

1.2.18.

“Conditions Precedent” means the conditions precedent set out in clause 3.1;

1.2.19.

“Constitutional Documents” means, in respect of any company at any time, the
then current and up-to-date articles of association, memorandum of association,
certificate of incorporation and certificate to commence business of such person
and in respect of any trust the trust deed constituting such trust and the
letters of authority issued in respect of the trustees of such trust;










--------------------------------------------------------------------------------

- 3 -







1.2.20.

“Control” means in relation to any company or similar organisation or person,
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

1.2.20.1.

cast, or control the casting of, more than 50% of the maximum number of votes
that might be cast at a general meeting of that person;

1.2.20.2.

appoint or remove all, or the majority, of the directors or other equivalent
officers of that person; or

1.2.20.3.

give directions with respect to the operating and financial policies of that
person which the directors or other equivalent officers of that person are
obliged to comply with;

1.2.21.

“CP End Date” has the meaning ascribed thereto in clause 3.2;

1.2.22.

“Discharge Date” means the date upon which all of the indebtedness of the
Borrower to Land Bank under this Agreement is fully and finally repaid and
discharged and there is no reasonable prospect that further indebtedness will or
may arise;

1.2.23.

“Discount Rate” has the meaning ascribed thereto in Schedule 1;

1.2.24.

“Disposal” means any sale, transfer, cession, assignment, lease, alienation,
donation, renunciation, surrender, waiver, relinquishment, exchange or other
disposal of any nature whatsoever, “Dispose” has a corresponding meaning and a
Disposal shall be deemed to take place on the conclusion of the applicable
agreement, even if that agreement is subject to conditionality;

1.2.25.

“Disposal Requirements” has the meaning ascribed thereto in Schedule 1;

1.2.26.

“Distribution” means any payment (whether in cash or in specie) by way of
interest or principal (whether in respect of an intercompany loan or otherwise),
dividend, fee, royalty or other distribution or payment (including, without
limitation, by way of the repurchase of any shares);

1.2.27.

“Draw Down Notice” means a draw down notice substantially in the form set out in
Schedule 3 (Form of Draw Down Notice) hereto or in any other form agreed to by
Land Bank;

1.2.28.

“Encumbrance” means:










--------------------------------------------------------------------------------

- 4 -







1.2.28.1.

any mortgage, charge (whether fixed or floating), pledge, lien, assignment or
cession conferring security, hypothecation, security interest, preferential
right or right of detention, however created or arising; or

1.2.28.2.

any arrangement under which money or claims to, or for the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person; or

1.2.28.3.

any other type of preferential agreement or arrangement (including any title
transfer and retention arrangement or trust arrangement), the effect of which is
the creation of a security interest,

and “Encumber” shall have a similar meaning;

1.2.29.

“Event of Default” means any one or more of the events of default described in
clause 14;

1.2.30.

“Facility” means the revolving loan facility in an aggregate amount equal to the
Facility Principal to be made available by Land Bank to the Borrower, on the
terms and conditions of this Agreement;

1.2.31.

“Facility Limit” has the meaning ascribed thereto in Schedule 1;

1.2.32.

“Facility Limit Event” has the meaning ascribed thereto in Schedule 1;

1.2.33.

“Facility Outstandings” means, on any day, the aggregate of all amounts (whether
in respect of interest, capital or otherwise) then owing by the Borrower to Land
Bank in terms of this Agreement;

1.2.34.

“Facility Principal” has the meaning ascribed thereto in Schedule 1, provided
that the Facility Principal shall prior to draw down automatically be reduced to
the Facility Limit should any Facility Limit Event occur;

1.2.35.

“Facility Purpose” has the meaning ascribed thereto in Schedule 1;

1.2.36.

“FICA” means the Financial Intelligence Centre Act No. 38 of 2001;

1.2.37.

“Final Repayment Date” has the meaning ascribed thereto in Schedule 1, provided
that Land Bank shall following a request by the Borrower be entitled in its
discretion to extend the Final Repayment Date from time to time by written
notice to the Borrower;










--------------------------------------------------------------------------------

- 5 -







1.2.38.

“Finance Documents” means:

1.2.38.1.

this Agreement; and

1.2.38.2.

the Security Documents,

and “Finance Document” shall, as the context requires, mean any of them;

1.2.39.

“Financial Covenants” has the meaning ascribed thereto in Schedule 1;

1.2.40.

“Financial Half-Year Date” means each date which is the last day of the sixth
Calendar Month after the last day of each Financial Year;

1.2.41.

“Financial Year” means the Borrower's financial years;

1.2.42.

“First Advance Date” means the date on which Land Bank makes the first advance
to the Borrower under this Agreement;

1.2.43.

“First Interest Payment Date” means the last day of the Calendar Month in which
the first Advance is made;

1.2.44.

“Fulfilment Date” means the date on which all of the Conditions Precedent have
been fulfilled or waived;

1.2.45.

“Further Security” means, individually and collectively,if provided (from the
date on which it is so provided), all of the Security Interests and
subordination undertakings granted in favour of Land Bank by any Obligor as
security for the fulfilment by the Borrower of its obligations under this
Agreement, other than the Security contemplated in Schedule 1 as at the
Signature Date;

1.2.46.

“Group” means collectively:

1.2.46.1.

the Holding Company;

1.2.46.2.

any direct or indirect Subsidiary of the Holding Company;

1.2.46.3.

any partnership, unincorporated Joint Venture or trust in which any Group Entity
has a direct or indirect partnership or beneficial interest of 50% or more;  and

1.2.46.4.

any company, partnership, unincorporated Joint Venture or trust which is
controlled by any Group Entity;

1.2.47.

“Group Entity” means any entity forming part of the Group;










--------------------------------------------------------------------------------

- 6 -







1.2.48.

“Holding Company” has the meaning ascribed thereto in Schedule 1;

1.2.49.

“IFRS” means the International Financial Reporting Standards and the
interpretation of those standards as adopted by the International Accounting
Standards Board from time to time and read with the requirements of Applicable
Laws;

1.2.50.

“Income Tax” means any and all taxes imposed in terms of income tax legislation,
including, without limitation, the Income Tax Act No. 58 of 1962;

1.2.51.

“Indebtedness” means any obligation (whether incurred as principal or as surety)
for the payment or repayment of money, whether present or future, actual or
contingent, including (without double counting) in respect of:

1.2.51.1.

moneys borrowed;

1.2.51.2.

any amount raised by acceptance under any acceptance credit facility;

1.2.51.3.

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

1.2.51.4.

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with IFRS, be treated as a finance or capital lease
or which would be capitalised under IFRS;

1.2.51.5.

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

1.2.51.6.

the amount of any liability in respect of any purchase price for assets or
services the payment of which is deferred where the deferral of such price is
either:

used primarily as a method of raising credit; or

not made in the ordinary course of business;

1.2.51.7.

any agreement or option to re-acquire an asset if one of the primary reasons for
entering into such agreement or option is to raise finance;










--------------------------------------------------------------------------------

- 7 -







1.2.51.8.

any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

1.2.51.9.

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the mark to market value shall be taken into
account which, for the avoidance of doubt, may be an addition to or subtraction
from the amount of Indebtedness);

1.2.51.10.

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

1.2.51.11.

all outstanding obligations in respect of any redeemable shares;

1.2.51.12.

(without double counting) the amount of any liability in respect of any
guarantee, suretyship or indemnity for any of its items referred to in
articles 1.2.51.1 to 1.2.51.11 above;

1.2.52.

“Insolvency Event” means, in relation to any person, any of the following events
or circumstances (excluding, in each instance, the occurrence of an event or
circumstance in respect of which Land Bank has expressly waived reliance or in
respect of which Land Bank has given its prior written consent):

1.2.52.1.

an application or an order is made to or by a court for its winding up,
liquidation, dissolution, administration or the commencement of business rescue
proceedings, other than an application which has no prospect of success and is
being contested in good faith and which is withdrawn or set aside within 15
Business Days;

1.2.52.2.

a binding order or binding declaration is made or a meeting of the directors or
shareholders of such person is convened to consider the passing of, or a
resolution is passed for the administration, commencement of business rescue
proceedings, custodianship, curatorship, bankruptcy, liquidation, sequestration,
winding-up, judicial management or dissolution, (and whether provisional or
final) of it or its estate;

1.2.52.3.

it is unable ( or admits inability) or is deemed to be unable to pay its debts
generally as they fall due or its liabilities exceed its assets or it










--------------------------------------------------------------------------------

- 8 -







does not satisfy the solvency and liquidity test at any particulartime in terms
of section 4of the Companies Act to pay its debts generally as they fall due or
its liabilities exceed its assets, fairly valued, or stops, suspends or
threatens to stop or suspend payment of all or a material part of its debts or
proposes or seeks to make or makes a general assignment or any arrangement or
composition with or for the benefit of its creditors generally or a moratorium
is agreed or declared in respect of or affecting all or a material part of its
Indebtedness;

1.2.52.4.

it takes any proceeding or other step with a view to the general readjustment,
rescheduling or deferral of its Indebtedness (or any part thereof which it would
otherwise be unable to pay when due) or any resolution is taken or proposed to
take any such step;

1.2.52.5.

any receiver, administrative receiver, judicial receiver, judicial manager,
administrator, compulsory manager, judicial custodian, curator, trustee in
bankruptcy, liquidator, business rescue practitioner or the like is appointed in
respect of it or any part of its assets or it requests any such appointment;

1.2.52.6.

if a company, its board resolves to commence business rescue proceedings or it
or any of its agents, officers or employees take/s any other steps contemplated
under the Companies Act in anticipation of business rescue proceedings;

1.2.52.7.

if a company, any corporate action, legal proceedings or other similar procedure
or steps are taken or threatened in relation to the appointment of a business
rescue practitioner in respect of it;

1.2.52.8.

any act which, if such act was committed by an individual, would be an act of
insolvency within the meaning of section 8 of the Insolvency Act No. 24 of 1936
or any equivalent legislation in any jurisdiction to which such person is
subject;

1.2.52.9.

such person has any Judgment made against it and it fails to:

1.2.52.9.1

appeal against such Judgment (if such Judgment is appealable) or to apply for
the rescission thereof (if such Judgment is a default judgment) within the
prescribed time limits or thereafter fails to prosecute such appeal or
application (and any subsequent










--------------------------------------------------------------------------------

- 9 -







right of appeal or review) or ultimately fails in such appeal or application; or

1.2.52.9.2

satisfy such Judgment, or, if it lodges an appeal or application (as
contemplated in article 1.2.52.9.1) and such appeal or application ultimately
fails, it fails to satisfy such Judgment within 10 Business Days of such appeal
or application failing;

1.2.53.

“Insurance Confirmation” has the meaning ascribed thereto in clause 13.9;

1.2.54.

“Interest Payment Date”means:

1.2.54.1.

the First Interest Payment Date; and thereafter

1.2.54.2.

the days corresponding numerically to the previous Interest Payment Date in the
Calendar Month after the Calendar Month in which the previous Interest Payment
Date occurred, but if there is no day in such third Calendar Month that
corresponds numerically to the previous Interest Payment Date, then the next
Interest Payment Date shall be the last day of such Calendar Month,

alternatively such other convenient date as may from time to time be determined
by Land Bank and approved of in writing by the Borrower, which approval shall
not be unreasonably withheld or delayed;

1.2.55.

“Interest Period” means each period of 1month from (and including) an Interest
Payment Date until (but excluding) the next succeeding Interest Payment Date,
provided that:

1.2.55.1.

the first Interest Period shall be the period from (and including) the First
Advance Date until (but excluding) the First Interest Payment Date;  and

1.2.55.2.

the last Interest Period shall be until (but excluding) the Discharge Date;

1.2.56.

“Interest Rate” has the meaning ascribed thereto in Schedule 1, provided that
the parties shall be entitled to agree a different interest rate from time to
time in writing;

1.2.57.

“Joint Venture” means an association of two or more persons combining assets
and/or expertise to carry out a business enterprise and having a joint










--------------------------------------------------------------------------------

- 10 -







proprietary interest, a joint right of control and a sharing of profits and
losses and whether undertaken, without limitation, in the form of a partnership,
unincorporated association, trust or incorporated entity;

1.2.58.

“Judgment” means any judgment or award;

1.2.59.

“Key Individuals” has the meaning ascribed thereto in Schedule 1 (if any);

1.2.60.

“Land Bank Act” means the Land and Agricultural Development Bank Act, No. 15 of
2002;

1.2.61.

“Land Bank” means the Land Bank and Agricultural Development Bank of South
Africa, governed by the Land Bank Act;

1.2.62.

“Material Adverse Change” means a change in circumstances or the occurrence of
any event or circumstance which in the reasonable opinion of Land Bank has or
will, or is reasonably likely to, have a material adverse effect on:

1.2.62.1.

the condition (financial or otherwise), business, operations, property or
prospects of the Borrower or the Group taken as a whole; or

1.2.62.2.

the ability of the Borrower or any Obligor to perform its obligations under the
Finance Documents to which it is a party; or

1.2.62.3.

the validity or enforceability of the terms of any Finance Document  or the
rights or remedies of Land Bank under any of the Finance Documents or the
effectiveness or ranking of any Security granted or purported to be granted in
terms of any Security Document;

1.2.63.

“Material Agreements” has the meaning ascribed thereto in Schedule 1 and
“Material Agreement” means, as the context requires, any one of them;

1.2.64.

“Materiality Threshold Amount” has the meaning ascribed thereto in Schedule 1;

1.2.65.

“Measurement Date” means each of the following dates:

1.2.65.1.

the last day of the first quarter of each Financial Year;

1.2.65.2.

the Financial Half-Year Date;

1.2.65.3.

the last day of the third quarter of the Financial Year; and










--------------------------------------------------------------------------------

- 11 -







1.2.65.4.

the last day of each Financial Year;

1.2.66.

“Measurement Period” means each period of 12 months preceding a Measurement
Date;

1.2.67.

“Month” is a reference to a period from (and including) one day in a Calendar
Month to (but excluding) the numerically corresponding day in the next Calendar
Month except that if there is no numerically corresponding day in the month in
which that period ends, that period shall end on the last Business Day in that
Calendar Month and reference to "Months" shall be construed accordingly;

1.2.68.

“Obligors” means:

1.2.68.1.

the Borrower;  and

1.2.68.2.

any other person which may enter into a Security Document in favour of Land
Bank,

and “Obligor” shall mean, as the context requires, any one of them;

1.2.69.

“Penalty Interest” has the meaning ascribed thereto in clause 15.1;

1.2.70.

“Penalty Interest Rate” means, at any time,the higher of:

1.2.70.1.

the Interest Rate plus 200 basis points per annum; or

1.2.70.2.

the Prime Rate plus 200 basis points per annum;

1.2.71.

“Permitted Indebtedness Amount” has the meaning ascribed thereto in Schedule 1;

1.2.72.

“Potential Event of Default” means any event or the existence of any
circumstance which would be (with the expiry of a remedy period, the giving of
notice or the making of any determination under this Agreement or any
combination thereof) an Event of Default;

1.2.73.

“Prime Rate” means the publicly quoted basic rate of interest (percent per
annum, compounded monthly in arrears and calculated on a 365 day year
irrespective of whether or not the year is a leap year) from time to time
published by Absa Bank Limited as being its prime overdraft rate, as certified
by any manager of that bank whose appointment and designation it will not be
necessary to prove;










--------------------------------------------------------------------------------

- 12 -







1.2.74.

“Safety Margin Percentage” has the meaning ascribed thereto in Schedule 1;

1.2.75.

“SARB” means the South African Reserve Bank;

1.2.76.

“Security” means, individually and collectively, all of the Security Interests
and subordination undertakings granted in favour of Land Bank by any Obligor as
security for the fulfilment by the Borrower of its obligations under this
Agreement, as contemplated in Schedule 1, and thereafter also including Further
Security (if any);

1.2.77.

“Security Cover Ratio” means, on any day, the ratio between:

1.2.77.1.

the Security Value; and

1.2.77.2.

the aggregate of the Facility Outstandings;

1.2.78.

“Security Documents” means the documents recording the terms and conditions of
the Security and “Security Document” means, as the context requires, any one of
them;

1.2.79.

"Security Interest" means any agreement or arrangement having the effect of
creating a security interest or right of possession, including any mortgage,
charge (whether fixed or floating), pledge, lien, lease, cession, cession in
securitatemdebiti, right of retention, right of set-off or claim (but excluding
any right of set-off, consolidation, merger or combination of accounts arising
in favour of a banker by operation of law), hypothecation, assignment, security
interest, title retention, trust arrangement, preferential arrangement or
encumbrance whatever, however created or arising;

1.2.80.

“Security Value” means, on any day, the aggregate fair market value of the
assets comprising the Security reduced, in respect of each asset, by the Safety
Margin Percentage (if any) applicable to such asset;

1.2.81.

“Signature Date” means the first date on which this Agreement has been signed by
each party thereto;

1.2.82.

“South Africa” means the Republic of South Africa;

1.2.83.

“Specific Undertakings” has the meaning ascribed thereto in Schedule 1;

1.2.84.

“Subsidiary” means a subsidiary as defined in section 3 of the Companies Act,
save that if a company would not be a subsidiary, only because it is not a
company incorporated under the Companies Act, but it is a company or other










--------------------------------------------------------------------------------

- 13 -







association of persons, incorporated outside South Africa, then such company
shall nevertheless be a “Subsidiary”;

1.2.85.

“Taxes” means all present and future taxes, Income Tax, levies, imposts, duties,
charges, fees, deductions and withholdings and any penalties thereon imposed or
required by any governmental, fiscal or other authority and "Tax" and "Taxation"
shall be construed accordingly;

1.2.86.

“Term Sheet Date” means the date on which Land Bank issued the first term sheet
or proposal for funding, as the case may be, in relation to the Facility,
irrespective of whether such term sheet was agreed to by the Borrower;

1.2.87.

“VAT” or “Value Added Tax” means value-added tax at the applicable rate in terms
of the Value Added Tax Act, No. 89 of 1991;

1.2.88.

“Warranties” means the representations and warranties set out in clause 12;

1.2.89.

“Warranty Date” means the Signature Date, the Fulfilment Date and each date
thereafter until the Discharge Date; and

1.2.90.

“ZAR” or “Rands” or“R”or“South African Rands” means South African Rands, the
lawful currency of South Africa;

1.3.

any reference to an enactment is to that enactment as at the Signature Date and
as amended or re-enacted or replaced from time to time;

1.4.

any reference in this Agreement to any other agreement or document copy shall be
construed as a reference to such other agreement as same may have been, or may
from time to time be, amended, varied, novated or supplemented;

1.5.

if any provision in a definition is a substantive provision conferring rights or
imposing obligations on any party, notwithstanding that it is only in the
definition clause, effect shall be given to it as if it were a substantive
provision in the body of this Agreement;

1.6.

where any number of days is to be calculated from a particular day, such number
shall be calculated as including such particular day and excluding the last day
of such number.  If the last day of the number so calculated falls on a day
which is not a Business Day, the last day shall be deemed to be the next
succeeding Business Day;

1.7.

in the event that the day for payment of any amount due in terms of this
Agreement should fall on a day which is not a Business Day, the relevant day for
payment shall be the succeeding Business Day;










--------------------------------------------------------------------------------

- 14 -







1.8.

any reference to a party includes that party’s successors-in-title and permitted
assigns;

1.9.

expressions defined in this Agreement shall bear the same meanings in schedules
or annexures to this Agreement which do not themselves contain their own
definitions;

1.10.

where any term is defined within the context of any particular clause in this
Agreement, the term so defined, unless it is clear from the clause in question
that the term so defined has limited application to the relevant clause, shall
bear the meaning ascribed to it for all purposes in terms of this Agreement,
notwithstanding that that term has not been defined in this interpretation
clause;

1.11.

the expiration or termination of this Agreement shall not affect such of the
provisions of this Agreement as expressly provide that they will operate after
any such expiration or termination or which of necessity must continue to have
effect after such expiration or termination, notwithstanding that the clauses
themselves do not expressly provide for this;

1.12.

the rule of construction that a contract shall be interpreted against the party
responsible for the drafting or preparation of the contract, shall not apply;

1.13.

any reference in this Agreement to a party shall, if such party is liquidated or
sequestrated, be applicable also to and binding upon that party's liquidator or
trustee, as the case may be;

1.14.

the words “include”, “including” and “in particular” shall be construed as being
by way of example or emphasis only and shall not be construed as, nor shall they
take effect as, limiting the generality of any preceding word/s;

1.15.

the words “other” and “otherwise” shall not be construed eiusdem generis with
any preceding words where a wider construction is possible;

1.16.

without prejudicing the entitlement of either party to apply to a court for the
rectification of any term in this Agreement, should any term in this Agreement
refer to a matter set out in Schedule 1 and Schedule 1 does not in fact deal
with such matter, then, unless the context indicates otherwise, such term shall
be regarded as not forming part of the agreement between the parties.

2.

RECORDAL

2.1.

Land Bank has agreed to make the Facility available to the Borrower for the
Facility Purpose. Land Bank shall be entitled (but not obliged) to monitor and
verify the use of the amount borrowed under the Facility.

2.2.

The Borrower accordingly wishes to borrow against the Facility fromLand Bank and
Land Bank has agreed to advance an amount against the Facility to the Borrower.










--------------------------------------------------------------------------------

- 15 -







3.

CONDITIONS PRECEDENT




3.1.

Land Bank’s obligation to make the Facility available to the Borrower is subject
to the fulfilment of the following Conditions Precedent (or the waiver of such
Condition Precedent in terms of clause 3.4):

3.1.1.

receipt of confirmation that updated Commercial and Marine insurance policies
are in place;

3.1.2.

receipt by Land Bank of each of the Finance Documents signed in form and
substance satisfactory to Land Bank and each Finance Document has become
unconditional in accordance with its terms (other than any condition therein
requiring this Agreement to have become unconditional) and all and any documents
which are required to be delivered under each Finance Document prior to the
Advance Date have been delivered;

3.1.3.

receipt by Land Bank of a copy of each of the Material Agreements (if any) in
form and substance satisfactory to Land Bank and each Material Agreement has
become unconditional in accordance with its terms (other than any condition
therein requiring any of the Finance Documents to have become unconditional);

3.1.4.

receipt by Land Bank of a copy of all applicable Insurance Confirmations in form
and substance satisfactory to Land Bank;

3.1.5.

receipt by Land Bank of a copy of the Constitutional Documents of each Obligor
other than a natural person in form and substance satisfactory to Land Bank and
certified as a true copy of the current version of such documents by an
appropriate officer or agent of the Obligor;

3.1.6.

Land Bank is satisfied with the outcome of the due diligence investigation, if
any, which it may conduct in respect of any Obligor;

3.1.7.

receipt by Land Bank of all such documents as may be required by it in relation
to compliance with FICA;

3.1.8.

any Authorisations required to effect any transaction contemplated in the
Finance Documents and the Material Agreements have been obtained and are not
subject to any conditions which are not acceptable to Land Bank (in its
discretion);










--------------------------------------------------------------------------------

- 16 -







3.1.9.

receipt by Land Bank of an extract of the minutes of the meeting of the board of
directors of each Obligor other than a natural personin form and substance
acceptable to Land Bank, signed by the chair of the relevant board meeting or by
the chair of the next meeting (as contemplated in section 73 of the Companies
Act) and reflecting the adoption of board resolutions approving the entering
into by each Obligor of the Finance Documents to which it is or will become
party and authorising specific person(s) to finalise and conclude such
agreements;

3.1.10.

Land Bank being satisfied that:

3.1.10.1.

no Event of Default or Potential Event of Default has occurred prior to the date
on which the last of the other Conditions Precedent are fulfilled or waived;

3.1.10.2.

there has been no material deterioration in the financial condition of the
Borrower sincethe Term Sheet Date;

3.1.11.

receipt by Land Bank of a certificate duly signed on behalf of the Borrower
confirming the names of the authorised signatories of the Borrower and
containing their specimen signatures, all in form and substance acceptable to
Land Bank;

3.1.12.

receipt by Land Bank of a Draw Down Notice in form and substance acceptable to
Land Bank.

3.2.

The Borrower shall use its reasonable commercial endeavours to procure the
fulfilment of the Conditions Precedent as soon as possible after the Signature
Date.Unless the Conditions Precedent are fulfilled by no later than30 days
following the Signature Date (or such later date as Land Bankadvises the
Borrower in writing, which date shall be no later than3 Months following the
Signature Date) (“CP End Date”)Land Bank shall not be obliged to make the
Facility available to the Borrower and the Facility shall be cancelled and not
be available for draw down.

3.3.

If Land Bank certifies by written notice to the Borrower that all of the
Conditions Precedent have been fulfilled or waived, then all of the Conditions
Precedent shall for all purposes be deemed to have been fulfilled (or waived as
the case may be) on the date upon which such notice is given.

3.4.

The Conditions Precedenthave been inserted in this Agreement for the benefit of
Land Bank. Land Bank may accordingly, in its absolute discretion on or before
the CP End Dateadvise










--------------------------------------------------------------------------------

- 17 -







the Borrower by written notice (each such notice, a“Waiver Notice”) that Land
Bank has waived one or more of the Conditions Precedent. Such Waiver Notice
shall either be:

3.4.1.

without further stipulations, in which event the Conditions Precedent waived in
the Waiver Notice shall cease to be of any force and effect and the Borrower
shall not be obliged to procure the fulfilment of such Conditions Precedent; or

3.4.2.

with further stipulations, in which event the Waiver Notice shall specifya date
(following the First Advance Date) by which the Borrower shall be obliged to
procurethe fulfilment of such terms of the applicable Conditions Precedent as
the Waiver Notice may stipulate, and the Borrower shall be obliged to procure
such fulfilment by such date, failing which the Borrower shall be deemed to have
committed an Event of Default.

4.

THE FACILITY

4.1.

Land Bank hereby makes the Facility available to the Borrower.

4.2.

The Borrower shall be entitled to draw down against the Facility Principal from
time to time, provided that:

4.2.1.

no such draw down may cause the Facility Outstandings following such draw down
to exceed the Facility Principal; and

4.2.2.

the Borrower shall not be entitled to draw down against the Facility Principal
following the expiry of the Availability Period.

4.2.3.

The draw down complies with the restrictions as contained in Schedule 1.

4.3.

The Borrower shall be entitled during the Availability Period to redraw capital
amounts repaid to Land Bank under this Agreement.

4.4.

If the Borrower requires an Advance as contemplated in clause 4.2:

4.4.1.

the Borrower shall deliver an originally signed Draw Down Notice to Land Bank at
its address set out in clause 30.1 by no later than 14h00 Johannesburg time on
the Advance Date;

4.4.2.

the aforesaid Draw Down Notice shall stipulate:

4.4.2.1.

the amount of the required Advance; and

4.4.2.2.

the Advance Dateon which the Borrower requires that Advance, provided that such
Advance Date shall be a Business Day; and










--------------------------------------------------------------------------------

- 18 -







4.4.3.

notwithstanding anything to the contrary contained herein Land Bank shall not be
obliged to advance any amount to the Borrower if:

4.4.3.1.

an Event of Default or a Potential Event of Default has occurred and has not
been remedied; or

4.4.3.2.

immediately following payment of the Advance the Security Cover Ratio shall be
less than 1:1.

4.5.

Provided that the Borrower is entitled to an Advance, Land Bank shall make that
Advance by paying the amount thereof by electronic transfer directly into the
Borrower Account.

4.6.

Notwithstanding anything to the contrary, if the Borrower has not drawn down the
Facility in full by the last day of the Availability Period, the Facility shall
automatically lapse and the undrawn amount of the Facility Principal shall no
longer be available to the Borrower.

4.7.

Land Bank may in its sole discretion and subject to such further terms as Land
Bank may stipulate, at the request of the Borrower issue a guarantee in favour
of a third party in respect of all or certain of the Borrower’s obligations to
such third party from time to time. If Land Bank issues such a guarantee, then
the amount which Land Bank is obliged to advance to the Borrower under this
Agreement will, pending payment by Land Bank under the guarantee or the
irrevocable termination of the guarantee, be reduced by an amount equal to the
maximum liability of Land Bank in terms of the guarantee. Payment by Land Bank
under any such guarantee to such third party shall for all purposes be deemed to
constitute an advance to the Borrower of a portion of the Facility Principal
under this Agreement equal to the amount so paid by Land Bank.

5.

INTEREST DETERMINATION

5.1.

Interest shall accrue for each Interest Period on the Facility Outstandings at
the Interest Rate.

5.2.

Such interest shall accrue and be calculated on a daily basis and shall be
calculated on the actual number of days elapsed and on the basis of a 365 day
year, irrespective of whether or not the applicable year is a leap year.

5.3.

Accrued interest which is not paid on an Interest Payment Date shall be
compounded.

6.

INTEREST AND PRINCIPAL PAYMENT PROVISIONS

6.1.

The Borrower shall pay, in arrears, all interest which accrues on the Facility
Outstandings during any Interest Period to Land Bank on the first Interest
Payment Date which occurs after the last day of that Interest Period.










--------------------------------------------------------------------------------

- 19 -







6.2.

Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall be obliged to repay the entire Facility Outstandings on or before
the Final Repayment Date.

6.3.

The Borrower may prepay the whole or a portion of the Facility Outstandings at
any time.

7.

METHOD OF PAYMENT AND GROSS UP

7.1.

All payments to be made by the Borrower to Land Bank in terms of this Agreement
shall be made by the Borrower:

7.1.1.

to Land Bank on the due date for such payment;  

7.1.2.

by no later than 14h00 Johannesburg time on the due date for such payment;  and

7.1.3.

in cash without any set-off, withholding or deduction of bank commission, by
means of direct bank transfers of immediately available, freely transferable,
cleared funds into the Collection Account.

7.2.

Save where otherwise specifically provided for herein, all payments made by the
Borrower in terms of this Agreement shall be in Rands and free and clear of any
Taxes, except to the extent that the Borrower is required by Applicable Laws to
make payment subject thereto.  If any Tax or amount in respect thereof must be
deducted, or any other deductions must be made from any amounts payable or paid
by the Borrower in terms of this Agreement, the Borrower shall pay such
additional amounts as may be necessary to ensure that Land Bank receivesa net
amount equal to the full amount which it would have received had payment not
been made subject to such tax or other deductions.

8.

INCREASED COSTS

8.1.

If by reason of:

8.1.1.

any Change in Applicable Law; and/or

8.1.2.

any directive, requirement, request or guidance (whether or not having the force
of law but if not having the force of law, one which applies generally to a
class or category of financial institutions and/or financial service companies)
of any central bank or any other fiscal, monetary, regulatory or other authority
in South Africa or any other relevant jurisdiction; and/or

8.1.3.

a requirement or a request by any statutory or monetary authority in the South
Africa, to pay levies or other amounts whatsoever or to maintain special










--------------------------------------------------------------------------------

- 20 -







deposits or reserve assets, in addition to those currently paid or maintained or
reserved by Land Bank in South Africa or any other relevant jurisdiction; and/or

8.1.4.

any compliance by Land Bank with any reserve, cash ratio, special deposit or
liquidity requirements (or any other similar requirements) in respect of this
Agreement in addition to those anticipated by Land Bank in South Africa or any
other relevant jurisdiction; and/or

8.1.5.

any compliance by Land Bank with any capital adequacy or similar requirements
howsoever arising in South Africa or any other relevant jurisdiction in respect
of this Agreement, including as a result of an increase in the amount of the
capital to be allocated to the amount advanced under this Agreement or of a
change of weighting of the commitment under this Agreement;  and/or

8.1.6.

any compliance by Land Bank with any international banking convention
(including, without limitation, Basel II) or any amendment thereof which occurs
on or after the Signature Date;  and/or

8.1.7.

any other event beyond the control of Land Bank,

there is any increase in the cost to Land Bank of the loan and/or the Facility
in terms of this Agreement or a reduction of any amount received or receivable
by Land Bank in terms of this Agreement, or reduction in the after tax return on
capital achieved by Land Bank (in each case “Increased Costs”) which is directly
attributable to all or part of this Agreement and/or Land Bank entering into,
performing, maintaining or funding its obligations under this Agreement, then
the Borrower shall on 10 Business Days written notice from Land Bank pay to Land
Bank the amount of any Increased Costs incurred by Land Bank as additional
interest as follows:

8.1.8.

on the first Interest Payment Date after such written notice, a lump sum as
certified in a calculation certificate accompanying such written notice;  and/or

8.1.9.

on each Interest Payment Date thereafter for the remaining term of the Facility,
the amounts reflected on such calculation certificate.

8.2.

Land Bank shall provide the Borrower with such reasonable details as to how such
Increased Costs have been incurred, provided that it shall not be under any
obligation under this clause to disclose any information relating to Land Bank’s
affairs, which it in its discretion determines is confidential, commercially
sensitive or the disclosure of which would be contrary to any of its usual
policies and no failure to disclose any such information shall limit its rights
hereunder.










--------------------------------------------------------------------------------

- 21 -







8.3.

A certificate signed by any manager of Land Bank (whose status, authority and
signature need not be proved) shall be prima facie evidence of the amount
payable by or to the Borrower as contemplated in clause 8.1.

8.4.

This clause 8 shall not apply to any Increased Costs attributable to any change
in the rate of Income Tax on the overall net income ofLand Bank.

8.5.

It is recorded that the provisions of this clause 8 shall survive the expiration
or termination of this Agreement for a period of 36 Months thereafter.

9.

FINANCIAL COVENANTS

9.1.

Financial Covenants

The Borrower undertakes to Land Bank that, from the First Advance Date until the
Discharge Date, the Financial Covenants shall be met.

9.2.

Testing

Save following notice to such effect by Land Bank to the Borrower,whereafter the
Financial Covenants shall be tested, where applicable, on a daily basis, the
Financial Covenants shall be tested on each Measurement Date with reference to
each Measurement Period preceding (and including) such Measurement Date, in each
case by reference inter alia to the most recent unaudited or audited financial
statements of the persons with respect to whom the Financial Covenants are to be
tested delivered pursuant to clause 11.

9.3.

Breach of a Financial Covenant or a Specific Undertaking

Immediately upon becoming aware of a breach of any of the Financial Covenantsthe
Borrower shall notify Land Bank (and provide such details about the breach as
Land Bank may reasonably request).

9.4.

Calculation

9.4.1.

In the event of any dispute in respect of any calculation relating to the
Financial Covenants or any other calculations required in respect of any
Financial Covenant, such dispute shall be determined by independent auditors,
appointed by Land Bank (which auditors must be one of PricewaterhouseCoopers,
Ernst & Young, Deloitte &Touche or KPMG), acting as experts and not as
arbitrators (taking into account the terms and conditions of the Finance
Documents), whose determination will, in the absence of manifest error, be final
and binding on all parties.










--------------------------------------------------------------------------------

- 22 -







9.4.2.

The cost of such independent auditors in resolving such dispute shall be paid by
the parties to the dispute in the proportion determined by such auditors having
regard to the merit, or lack thereof, of each side to the dispute.

10.

SPECIFIC UNDERTAKINGS

From the First Advance Date until the Discharge Date, unless specifically
provided for in this Agreement or any other Finance Document to which it is a
party or Land Bank provides its prior written consent, the Borrower hereby
unconditionally and irrevocably gives the Specific Undertakings to Land Bank.

11.

INFORMATION UNDERTAKINGS

11.1.

Until the Discharge Date and unless Land Bank otherwise agrees in writing, the
Borrower shall deliver to Land Bank from the Fulfilment Date until the Discharge
Date :

11.1.1.

following the end of each Financial Year, the:

11.1.1.1.

signed and approved audited consolidated annual financial statements of the
Group; and

11.1.1.2.

the signed and approved audited annual financial statements of the Borrower,

within4Months of the end of the Financial Year of the Borrower;

11.1.2.

the unaudited interim consolidated financial statements of the Group and the
unaudited interim financial statements of the Borrower for the 6 month period
ending on each Financial Half-Year Date within three Months of such Financial
Half-Year Date;

11.1.3.

the unaudited consolidated financial statements of the Group and the unaudited
financial statements of the Borrower for the 12 month period ending on each
Measurement Date within 3 Months of such Measurement Date;

11.1.4.

together with the delivery of the audited and unaudited financial statements in
accordance with clauses 11.1.1,11.1.2 and 11.1.3, a Compliance Certificate
signed by the financial director of the Borrower and another director of the
Borrower certifying compliance with each of the Financial Covenants and setting
out (in reasonable detail) computations as to compliance with such Financial
Covenants;










--------------------------------------------------------------------------------

- 23 -







11.1.5.

a schedule signed by the financial director of the Borrower and another director
of the Borrower certifying the calculation of the Security Cover Ratio as at the
end of each Calendar Month, before the end of the Calendar Month following such
date;

11.1.6.

notification of any litigation instituted by any Obligor, save if such
litigation is instituted in the ordinary course of business of the Obligor,
promptly following the commencement thereof;

11.1.7.

notification of:

11.1.7.1.

any litigation against any Obligor which, if adversely decided, may reasonably
lead to any Event of Default or Potential Event of Default;or

11.1.7.2.

any Event of Default or Potential Event of Default under this Agreement,

promptly after becoming aware thereof;

11.1.8.

notification if any Key Individual ceases for any reason (including, without
limitation, termination of employment or death) to form part of the management
of the business of the Borrower or the Group;

11.1.9.

notification of:

11.1.9.1.

an amendment to its Constitutional Documents;

11.1.9.2.

any change to its Financial Year; or

11.1.9.3.

any change in its auditors,

promptly after the adoption of any resolution or decision to effect such
amendment or change;

11.1.10.

such other information (including, without limitation, management accounts,
debtors’ lists, creditors’ lists, inventory analyses, budgets and financial
forecasts, and details regarding the qualifications and experience of the
management members of the business of the Borrower) in relation to the
management, operations and/or financial position of the Group, the Borrower, any
Group Entity or any Obligor as Land Bank may reasonably require from time to
time and in such detail as Land Bank may reasonably specify, promptly










--------------------------------------------------------------------------------

- 24 -







after such information is requested by Land Bank and otherwise in accordance
with Land Bank’s requests from time to time.

11.2.

If Land Bank requests information in respect of the Group or any Group Entities
or Obligors (other than the Borrower) from the Borrower in terms of
clause 11.1.10, the Borrower shall immediately request such information from the
applicable Group Entities or Obligors. The Borrower shall deliver such
information forthwith after the receipt of such information from the applicable
Group Entities.

11.3.

Until the Discharge Date, upon the occurrence of a Potential Event of Default or
an Event of Default, the Borrower shall allow (and shall procure that each other
Group Entity shall allow) any one or more representatives, agents and/or
advisors of Land Bank, upon reasonable notice, to have access to its (or such
other Group Entity’s) assets, books and records and to inspect the same during
normal business hours.

12.

REPRESENTATIONS AND WARRANTIES

12.1.

The Borrower makes the representations and warranties set out in this clause 12
to Land Bank in respect of itself and, where so expressed, also in respect of
the other Obligors and/or Group Entities.

12.1.1.

Status

On each Warranty Date it:

12.1.1.1.

is a company duly registered and incorporated and validly existing under the
laws of South Africa; and

12.1.1.2.

has the power to own its assets and carry on its business as it is being
conducted.

12.1.2.

Binding Obligations

On each Warranty Date the obligations expressed to be assumed by each Obligor it
in terms of each Finance Document to which such Obligor is a party are legal and
valid obligations binding on it and enforceable against it in accordance with
the terms thereof.

12.1.3.

Non-conflict with other Obligations

On each Warranty Date the entry into and performance by each Obligor of, and the
transactions contemplated by, each Finance Document to which such Obligor is a
party do not and will not:










--------------------------------------------------------------------------------

- 25 -







12.1.3.1.

conflict with any Applicable Laws binding on it or its assets; or

12.1.3.2.

conflict with any provision of its Constitutional Documents (if such Obligor is
a person other than a natural person); or

12.1.3.3.

conflict with or result in a breach of any of the terms or provisions of or
constitute a default under any agreement, mortgage or notarial bond or other
instrument to which it is a party or which is binding upon it or any of its
assets or revenues; or

12.1.3.4.

exceed any limit on its powers.

12.1.4.

Power and Authority

On each Warranty Date each Obligor has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of each Finance Document to which such Obligor is a
party and the transactions contemplated in those documents.

12.1.5.

Validity and Admissibility in Evidence

On each Warranty Date each Obligor has and shall maintain all necessary
Authorisations under Applicable Laws required:

12.1.5.1.

to enable it to lawfully enter into, exercise its rights and comply with its
obligations under each Finance Document to which such Obligor is a party; and

12.1.5.2.

to make each Finance Document to which such Obligor is a party admissible in
evidence in South Africa.

12.1.6.

Full Acquaintance

On each Warranty Date each Obligor is fully aware of and acquainted with the
provisions of each Finance Document to which such Obligor is party and the
meaning and effect of all such provisions.

12.1.7.

No Default, Insolvency Event or Material Adverse Change

On the Signature Date, the Fulfilment Date and on each Advance Date:

12.1.7.1.

no Insolvency Event will have occurred in respect of itor any other Obligor or
any Group Entity;










--------------------------------------------------------------------------------

- 26 -







12.1.7.2.

no Material Adverse Change will have occurred; and

12.1.7.3.

no Event of Default or Potential Event of Default has occurred, or will occur
upon the advance of any portion of the Facility Principal.

12.1.8.

No Proceedings Pending or Threatened

On the Signature Date, the Fulfilment Date and on each Advance Date, no
litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency (including, but not limited to, investigative
proceedings) which, if adversely determined, might reasonably be expected to
constitute a Material Adverse Change have (to the best of its knowledge and
belief, having made due and careful enquiry) been started or threatened against
it or any other Obligor.

12.1.9.

Information

12.1.9.1.

On each Warranty Date all of the information supplied by each Obligor in
connection with each Finance Document to which such Obligor is a party was true,
complete and accurate in all material respects on the date such information was
provided or as at the date (if any) at which it is stated.

12.1.9.2.

On the Signature Date and the Fulfilment Date, it is not aware of any material
facts or circumstances that have not been disclosed to Land Bank in writing
before the Signature Date.

12.1.10.

Compliance with Laws

On each Warranty Date it and each other Group Entity shall comply with all
Applicable Laws necessary to carry on its business.

12.1.11.

Financial Statements

The audited consolidated financial statements delivered to Land Bank before the
Signature Date were:

12.1.11.1.

prepared in accordance with IFRS (or such other appropriate accounting standard
as the parties may agree), except to the extent expressly disclosed to the
contrary therein, and comply with the requirements of the Companies Act; and










--------------------------------------------------------------------------------

- 27 -







12.1.11.2.

fairly present the consolidated financial condition and operations of the
companies to which they relate during the relevant financial period, unless
expressly disclosed to the contrary therein.

12.1.12.

Solvency

On the Signature Date, the Fulfilment Date and on each Advance Date, both
immediately before and after the relevant Advance, its consolidated assets
(fairly valued) will exceed its consolidated liabilities.

12.1.13.

No Business Rescue Proceedings

On the Signature Date, the Fulfilment Date and on each Advance Date:

12.1.13.1.

neither its board of directors, nor of any other Group Entity, has resolved to
commence business rescue proceedings, nor has any such board or any of its
agents, officers or employees taken any other steps contemplated in anticipation
of business rescue proceedings, in respect of itself or any other Group Entity;

12.1.13.2.

no person has applied or threatened to apply to court for an order commencing
business rescue proceedings in respect of it or any other Group Entity;

12.1.13.3.

no corporate action, legal proceedings or similar procedure or steps have been
taken or threatened, nor do any circumstances exist which are likely to give
rise to steps being taken in respect of it or any other Group Entity relating to
the appointment of a business rescue practitioner or similar officer of it or of
any of its assets, nor has anything analogous to any of the foregoing occurred
in any applicable jurisdiction.

12.1.14.

No Breach

On the Signature Date, the Fulfilment Date and on each Advance Date no Obligor
is in material breach of or in material default under any other agreement to
which such Obligor is a party or which is binding on it or any of its assets, or
under any of its Constitutional Documents, to an extent or in a manner which
could reasonably be expected to give rise to a Material Adverse Change.










--------------------------------------------------------------------------------

- 28 -







12.1.15.

PariPassu Ranking

On each Warranty Date, its payment obligations under the Finance Documents to
which it is a party rank at least paripassu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

12.1.16.

Security

On each Warranty Date, the security created by each Security Document to which
an Obligor (other than the Borrower) is party is not subject to avoidance in the
event of any winding-up, dissolution or administration involving any such
Obligor.

12.1.17.

Taxes

On each Warranty Date, it and each other Group Entity has duly and punctually
paid and discharged all Taxes imposed upon it or its assets or upon any other
Group Entity or the assets of such Group Entity within the time period allowed
without incurring penalties except to the extent that:

12.1.17.1.

payment is being contested in good faith;

12.1.17.2.

it (or, if applicable,the Group Entity to which such Tax applies)has maintained
adequate provisions for those Taxes in accordance with IFRS (or such other
appropriate equivalent accounting standard as the parties may agree); and

12.1.17.3.

payment can be lawfully withheld.

12.2.

Land Bank has entered into the Finance Documents to which it is party on the
strength of, and relying on, the representations and warranties set out in this
clause 12, each of which shall be deemed to be a separate representation and
warranty given without prejudice to any other representation or warranty and
deemed to be a material representation inducing Land Bank to enter into this
Agreement and the other Finance Documents to which it is party and / or to
advance money to the Borrower. The rights and remedies of Land Bank in respect
of any breach of the representations and warranties will not be prejudiced in
any way by any investigation by Land Bank. The representations and warranties
set out in this clause 12 shall survive the termination of this Agreement for
whatsoever reason.










--------------------------------------------------------------------------------

- 29 -







13.

GENERAL COVENANTS AND UNDERTAKINGS

From the Fulfilment Date until the Discharge Date, unless specifically provided
for in this Agreement or any other Finance Document to which it is a party or
Land Bank provides its prior written consent, the Borrower hereby
unconditionally and irrevocably gives the undertakings in this clause 13 to Land
Bank.

13.1.

Use of Advances

It shall apply the amount of each Advancesolely for the Facility Purpose.

13.2.

Corporate Existence

It shall maintain its corporate existence in South Africa according to
Applicable Laws.

13.3.

Finance Documents

13.3.1.

It shall comply with its obligations in terms of the Finance Documents to which
it is a party.

13.3.2.

It shall not permit any variation, amendment, deletion, addition and/or
alteration to and/or cancellation of any of this Agreement and/or any of the
other Finance Documents to which it is a party.

13.4.

Restricted Actions

13.4.1.

It shall not, without the prior written consent of Land Bank, incur any
Indebtedness other than indebtedness incurred in the ordinary course of business
and not exceeding, in the aggregate, the Permitted Indebtedness Amount.

13.4.2.

It shall not, without the prior written consent of Land Bank, grant any
Encumbrance over its assets to any person other than Land Bank other than in
respect of indebtedness incurred in the ordinary course of business and not
exceeding the Permitted Indebtedness Amount.

13.4.3.

It shall not, without the prior written consent of Land Bank, Dispose of the
whole of the greater part of the undertaking or assets of the Borrower;

13.4.4.

It shall not, without the prior written consent of Land Bank, Dispose of any
assetsto any person (including, without limitation, a Group Entity or an
Affiliate) other than:

13.4.4.1.

in the ordinary course of business; or










--------------------------------------------------------------------------------

- 30 -







13.4.4.2.

if not in the ordinary course of business, on such arms’ length terms as may be
approved in writing by Land Bank,

provided that the Borrower shall, in addition to this clause 13.4.4, be subject
to the further Disposal Requirements (if any) set out in Schedule 1.

13.4.5.

It shall not:

13.4.5.1.

enter into any transactions with any person other than on an arms’ length basis;

13.4.5.2.

act in any manner which would contravene its Constitutional Documents.

13.4.6.

It shall not materially change the nature of its business.

13.5.

Taxes

13.5.1.

It shall pay and discharge all Taxes and other liabilities payable by or
assessed upon it when due.

13.5.2.

It shall duly file all Tax returns containing information required by Applicable
Laws to be contained therein, shall maintain its tax residence in South Africa
and shall not surrender or dispose of any tax credit, loss, relief or allowance
to any person.

13.6.

Compliance with Applicable Laws

It shall comply with all Applicable Laws necessary to carry on its business.

13.7.

Authorisations

It shall procure and/or maintain all necessary Authorisations required under any
Applicable Laws to enable it to perform its obligations under this Agreement and
the other Finance Documents to which it is party and to ensure the legality,
validity, enforceability and admissibility in evidence of such Finance
Documents.

13.8.

Books and Records

It shall maintain its books and records as required by Applicable Laws.
















--------------------------------------------------------------------------------

- 31 -







13.9.

Insurances

13.9.1.

The Borrower shall take out insurances with such reputable short-term insurer as
may be acceptable to Land Bank in respect of all the Borrower’s assets purchased
or produced with the proceeds of the Advances or over which any Security
Interest has been granted to Land Bank. Such insurances shall insure such assets
at their replacement value (or such other basis of insurance as Land Bank may
agree to in writing) and shall serve as insurances against the risk of fire,
storm, theft and water damage and such additional risks as Land Bank may from
time to time require by written notice to the Borrower. The Borrower shall keep
the insurance in full force and effect and furnish Land Bank annually with
documentary proof of the obtaining and maintaining, by it, of the insurances
(such documentary proof, an “Insurance Confirmation”). Should the Borrower fail
to obtain such insurances or pay any of the insurance premiums on the due date
thereof in breach of this undertaking, then Land Bank shall be entitled to
obtain such insurances or pay such premiums and to recover from the Borrower all
costs and expenses so incurred (which shall be payable by the Borrower
immediately on demand) and/or to debit same against the Facility Outstandings.

13.9.2.

To the extent applicable:

13.9.2.1.

the Borrower is hereby given notice of its entitlement to a free choice in
connection with its obligations under this Agreement in terms of section 43 of
the Short Term Insurance Act No. 53 of 1998 (as amended) (“STIA”);

13.9.2.2.

the Borrower warrants that it has read and understood this section of the STIA;

13.9.2.3.

by its signature to this Agreement, the Borrower confirms in writing that :

13.9.2.3.1.

it received prior written notice of the provisions of section 43 of the STIA and
its entitlement to the freedom of choice referred to in such section;

13.9.2.3.2.

it has exercised its freedom of choice;  and

13.9.2.3.3.

it was not subject to any coercion, or inducement as to the manner in which it
exercised such freedom of choice.










--------------------------------------------------------------------------------

- 32 -







13.10.

FICA

It shall promptly on request by Land Bank supply to Land Bank any documentation
or other evidence which is reasonably requested by Land Bank (whether for the
use of Land Bank or any prospective cessionary) to enable Land Bank or any
prospective cessionary to carry out and comply with the requirements they may
have under FICA.

14.

EVENTS OF DEFAULT

14.1.

Each of the events or circumstances set out in this clause 14.1 is an Event of
Default (each of which shall be severable and distinct from the others and
whether or not caused by any reason whatsoever outside the control of the
Borrower or the relevant Obligor).

14.1.1.

Non-payment

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless its failure to pay is caused by administrative or technical
error and payment is made within 3 Business Days of its due date.

14.1.2.

Financial covenants

Any requirement of clause 9.1is not satisfied.

14.1.3.

Other obligations

An Obligor fails to perform or breaches any of its obligations, undertakings,
representations or warranties under any Finance Document to which it is party
(other than those referred to in clause 14.1.1 and clause 14.1.2).

14.1.4.

Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in any
Finance Document to which it is party or any other document delivered by or on
behalf of any Obligor under or in connection with any Finance Document is or
proves to have been incorrect or misleading in any material respect when made or
deemed to be made.

14.1.5.

Cross default

14.1.5.1.

Any Indebtedness of any Group Entity or an Obligor is not paid when due nor
within any originally applicable grace period.










--------------------------------------------------------------------------------

- 33 -







14.1.5.2.

Any Indebtedness of any Group Entity or an Obligor is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

14.1.5.3.

Any commitment for any Indebtedness of any Group Entity or an Obligor is
cancelled or suspended by a creditor of any such Group Entity or Obligor as a
result of an event of default (however described).

14.1.5.4.

Any creditor of any Group Entity or an Obligor becomes entitled to declare the
Indebtedness of any such Group Entity or Obligor due and payable prior to its
specified maturity as a result of an event of default (however described).

14.1.5.5.

No Event of Default will occur under this clause 14.1.5 if the aggregate amount
of Indebtedness or commitment for Indebtedness falling within clauses 14.1.5.1
to 14.1.5.4 is less than the Materiality Threshold Amount (or its equivalent in
any other currency of currencies).

14.1.6.

Insolvency

An Insolvency Event occurs in respect of any Group Entityor any Obligor.

14.1.7.

Creditors’ process

Any asset or assets of any Group Entity or any Obligor with an aggregate value
in excess of the Materiality Threshold Amount (or its equivalent in any other
currency of currencies) is attached under a writ of execution.

14.1.8.

Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

14.1.9.

Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

14.1.10.

Material Adverse Change

A Material Adverse Change occurs.










--------------------------------------------------------------------------------

- 34 -







14.1.11.

Change in Control

A change occurs in the Control of the Borrower or any Obligor without the prior
written consent of Land Bank.

14.2.

No Event of Default will occur if:

14.2.1.

the failure to comply is capable of remedy and is remedied within:

14.2.1.1.

10 Business Days should an event contemplated in clause 14.1.1 occur; or

14.2.1.2.

20 Business Days in respect of the other events and circumstances set out in
this clause 14,

of Land Bank giving notice to the Borrower to remedy or procure the remedy of
such non-compliance; or

14.2.2.

Land Bank expressly waives reliance on the occurrence of the applicable event(s)
constituting the Potential Event of Default or the Event of Default, in which
case such event(s) shall be incapable of becoming an Event of Default.

14.3.

The determination whether an event is capable or incapable of remedy, shall be
made by Land Bank, acting reasonably.

14.4.

Without prejudice to the rights and entitlements of Land Bank in terms of
clause 14.2, should a breach of a Financial Covenant occur, as contemplated in
clause 14.1.2, in circumstances where no other Potential Event of Default or
Event of Default has occurred, then the Borrower shall be entitled and obliged
forthwith to make written representations to Land Bank and/or to request a
meeting between representatives of the Borrower and Land Bank in order to
explain the nature and significance of such breach, and Land Bank shall consider
such representations and/or use its reasonable commercial endeavours to make
representatives available for such meeting (as the case may be).

14.5.

Land Bank may without prejudice to any other rights Land Bank may be entitled to
at law, at any time, if an Event of Default occurs, by written notice to the
Borrower :

14.5.1.

terminate this Agreement forthwith; and/or

14.5.2.

accelerate or demand payment of all the Borrower’s indebtedness under this
Agreement which is then outstanding and whether or not it is then due for
payment including, but without limitation, the entire Facility Outstandings and










--------------------------------------------------------------------------------

- 35 -







upon any such demand all that indebtedness shall immediately become due and
payable; and/or

14.5.3.

demand that the Borrower immediately pay to Land Bank all amounts for which Land
Bank may be contingently liable in respect of any guarantee, suretyship, bill of
exchange or other instrument issued, signed, endorsed or the like by Land Bank
at the instance, or on behalf, of the Borrower, and the Borrower will
immediately comply with that demand;

14.5.4.

demand and be entitled to receive specific performance of the obligations (if
any) breached by the Borrower and/or relevant Obligor;  and/or

14.5.5.

take all steps which it regards as desirable in order to enforce, or perfect the
Security Interests created or evidenced by any one or more of the Security
Documents;  and/or

14.5.6.

realise the security under the Security Documents;  and/or

14.5.7.

cancel the whole or part of the Facility.

15.

PENALTY INTEREST

15.1.

Should the Borrower fail to pay any amount payable by it under this Agreement on
the due date for payment, interest (“Penalty Interest”) shall accrue on the
overdue amount for the period commencing on the due date for payment and
terminating on the day before such amount is paid (both before and after
Judgment) at the Penalty Interest Rate.

15.2.

Should an Event of Default occur, the rate(s) of interest applicable to the
amount then owing by the Borrower to Land Bank in terms of this Agreement shall
increase to the Penalty Interest Rate.

15.3.

Any interest accruing under clause 15.1 shall be immediately payable by the
Borrower on demand by Land Bank.

15.4.

Any interest arising on an overdue amount will be compounded with the overdue
amount monthly in arrears, but will remain due and payable on demand.

16.

INDEMNITY

The Borrower hereby indemnifies Land Bankand undertakes to hold Land Bank
harmless against any loss or damage it may suffer arising from the breach by the
Borrower of any of the warranties, representations or undertakings set out in
this Agreement. The Borrower undertakes to effect










--------------------------------------------------------------------------------

- 36 -







payment to Land Bank of any amount for which it is liable under the indemnity
granted herein within 10 Business Days of receipt of written demand from Land
Bank.

17.

TERMS RELATING TO GUARANTEES

17.1.

Should Land Bank issue any guarantee/s as contemplated in clause 4.7 and a court
finally determines that, notwithstanding the provisions to the contrary of this
Agreement, any liability, costs and expenses of or payment by Land Bank under
such guarantee is not included in the Facility Outstandings, then the Borrower
hereby indemnifies Land Bank and holds Land Bank harmless from and against all
and any claims, losses, demands, liability, costs, disbursements and expenses of
whatsoever nature and howsoever caused and arising, including legal costs
between attorney and own client, which may at any time be suffered by or made
against Land Bank by any person or which Land Bank may sustain or incur arising
directly or indirectly out of, or in consequence of, having executed or
hereafter executing any such guarantee/s or in relation to any application by it
for the discharge or variation of any such guarantee/s.

17.2.

The Borrower’s obligations under this clause 17shall continue and remain of full
force and effect until such time as Land Bank has been:

17.2.1.

entirely and finally released and discharged from all its obligations and
liabilities, contingent or otherwise, under any such guarantee/s;or

17.2.2.

Land Bank has received full and final payment pursuant to the indemnity
contemplated in clause 17.1,

whichever occurs later, and notwithstanding any intermediate payment or legal
disability of the Borrower, neither the Borrower nor its successors in title or
assigns shall be entitled to withdraw herefrom and no notice of termination
whether by the Borrower or any other party shall be of any force or effect until
Land Bank has been so finally released and discharged or paid.

17.3.

In any settlement between the payee under the applicable guarantee and Land
Bank, the vouchers or other proper evidence showing payment by Land Bank or a
certificate under the hand of any director or manager of Land Bank (whose
appointment it shall not be necessary to prove) as to the Borrower’s liability
in terms of this indemnity, shall be prima facie evidence of such liability and
indebtedness for the purpose of provisional sentence, summary judgment
proceedings or for any other proceeding/purpose.

17.4.

Land Bank shall be entitled in its sole and absolute discretion, without
reference to the Borrower or any other party to a Finance Document, and without
in any way affecting their










--------------------------------------------------------------------------------

- 37 -







liability under such Finance Documents, to make any arrangements or compromise
with the payee under the applicable guarantee.

18.

STATUTORY POWERS

The Land Bank Act affords Land Bank certain statutory powers and privileges.
Nothing in this Agreement shall derogate from the entitlement of Land Bank to
exercise any such statutory power or privilege and Land Bank shall be entitled
to do so at any time.

19.

ILLEGALITY

If as a result of a Change in Applicable Laws occurring at any time after the
Signature Date it is or becomes unlawful in any jurisdiction or contrary to any
lawful request from or requirement of the SARB or other South African
governmental department or authority, whether or not having the force of law,
for Land Bank to perform any of its obligations under this Agreement, then Land
Bank shall promptly after becoming aware of same, notify the Borrower by way of
a certificate signed by a director or manager of Land Bank (or a person of an
equivalent or higher level of authority), whose appointment or designation it
will not be necessary to prove to that effect and if Land Bank so requires, the
Borrower shall by not later than such date as Land Bank shall have specified
(which date may not be earlier than 20 Business Days or such lesser period as
may be prescribed by law after the date of such certificate) repay the amount
owing in terms of this Agreement in full together with any and all other amounts
then due to Land Bank under or in terms of this Agreement.

20.

CERTIFICATE

A certificate issued by a manager of Land Bank as to any indebtedness of the
Borrower in terms of this Agreement or any other fact relating to this Agreement
shall be prima facie evidence of the Borrower's indebtedness to Land Bank
hereunder and/or such other fact for the purpose of provisional sentence or
summary judgment proceedings or for any other purpose.

21.

CESSION AND DELEGATION

21.1.

Land Bank shall be entitled to sell, pledge, cede or otherwise dispose of any or
all of its rights and obligations under this Agreement and the other Finance
Documents to any person and / or to cede, assign and / or delegate any of its
rights and / or obligations under this Agreement and the other Finance Documents
without the consent of the Borrower. To the extent that any such cession,
delegation, sale, pledge or other disposal results in a splitting of claims, the
Borrower hereby irrevocably consents thereto.

21.2.

The Borrower shall not be entitled to cede all or any of its rights or delegate
all or any of its obligations under this Agreement to any person without the
prior written consent of Land Bank.










--------------------------------------------------------------------------------

- 38 -







22.

RENUNCIATION OF BENEFITS

22.1.

Should the Borrower resist any claim arising out of this Agreement on the
grounds that:

22.1.1.

there is no reason or basis for the claim (non causadebiti); or

22.1.2.

errors have been made in calculating the amount claimed (errore calculi); or

22.1.3.

in the case of monies lent, no money, or less money than has been claimed, has
been advanced (non numerataepecuniae); or

22.1.4.

no value has been received,

the onus of proving that ground or those grounds shall be on the Borrower.

22.2.

The Borrower confirms that it understands the meaning of each of the defences
referred to in clause 22.1.

23.

APPROPRIATION

All payments received by Land Bank in terms of this Agreement shall be
appropriated firstly to costs, then interest and then to capital.

24.

WAIVER OF IMMUNITY

The Borrower waives generally all immunity it or its assets or revenues may
otherwise have in any jurisdiction, including immunity in respect of:

24.1.

the giving of any relief by way of interdict or order for specific performance
or for the recovery of assets or revenues;  and

24.2.

the issue of any process against its assets or revenues for the enforcement of a
Judgment or, in an action in rem, for the arrest, detention or sale of any of
its assets and revenues.

25.

APPLICABLE LAW AND JURISDICTION

25.1.

This Agreement will in all respects be governed by and construed in accordance
with the laws of South Africa.

25.2.

The Borrower acknowledges that Land Bank may in its discretion institute
proceedings against it in the magistrate’s court and it consents to the
jurisdiction of the magistrate's court having jurisdiction in terms of
section 28 of the Magistrates' Courts Act, 1944, in respect of any action or
application arising out of or in connection with its obligations under this
Agreement notwithstanding that the amount in issue may exceed the jurisdiction
of such court.










--------------------------------------------------------------------------------

- 39 -







25.3.

The Borrower further acknowledges that Land Bank may commence legal action or
proceedings arising out of or in connection with this Agreement in the High
Court indicated in the Scheduleand irrevocably submits to the non-exclusive
jurisdiction of such court and agrees that any costs awarded against it be
awarded or paid in accordance with the de facto scale as between attorney and
client.

25.4.

The Borrower appoints any person (at the address chosen as its
domiciliumcitandietexecutandi) to receive for and on its behalf service of
process in such jurisdiction in any legal action or proceedings with respect to
this Agreement. The Borrower irrevocably waives any objection it may now or
hereafter have that such action or proceeding has been brought in an
inconvenient forum. The Borrower further irrevocably consents to the service of
process in any such action or proceeding as contemplated in clause 30. Nothing
herein shall affect the right to serve process in any other manner permitted by
law. The Borrower irrevocably agrees not to claim for itself or its assets
immunity from suit, execution, attachment or otherwise, to the full extent
permitted by Applicable Laws.

25.5.

The submission to jurisdiction in clause 25.2 shall not (and shall not be
construed so as to) limit the right of Land Bank to take proceedings against the
Borrower in whatever other jurisdiction Land Bank considers appropriate nor
shall the taking of proceedings in any one or more jurisdictions preclude the
taking of proceedings in any other jurisdiction whether concurrently or not.

26.

SET-OFF

The Borrower hereby authorises Land Bank to apply any credit balance on any of
the Borrower’s accounts with Land Bank in satisfaction of any sum due and
payable to Land Bank by the Borrower pursuant to this Agreement but unpaid by
the Borrower, where an Event of Default has occurred.Land Bank is hereby
authorised to purchase with the monies standing to the credit of any such
account such other currencies as may be necessary to effect such application.
The foregoing shall be without prejudice and in addition to any right of set
off, combination of accounts, lien, security or other right to which Land Bank
are at any time otherwise entitled, whether by operation of law, contract of
otherwise.

27.

CONFLICTS AND TERMINATION

27.1.

Any clause hereof which contemplates performance or observance subsequent to any
termination or expiration of this Agreement shall survive any termination or
expiration of this Agreement and continue in full force and effect and shall be
enforceable by either party, its successors, assignees and cessionaries.

27.2.

Should there be any conflict between the provisions of this Agreement and the
provisions of the Constitutional Documents of the Borrower, then as between the
parties hereto, the










--------------------------------------------------------------------------------

- 40 -







provisions of this Agreement shall prevail. In such event the Borrower shall
forthwith upon receipt of written request from Land Bank, at the Borrower’s own
cost, alter such Constitutional Documents so as to conform to the terms of this
Agreement.

28.

LAND BANK’S POSITION

28.1.

No provision of this Agreement will:

28.1.1.

interfere with the rights of Land Bank to arrange its affairs (Tax or otherwise)
in whatever manner it thinks fit;

28.1.2.

(save as expressly set out in this Agreement), oblige Land Bank to disclose any
information relating to its affairs (Tax or otherwise) or any computations in
respect of Tax.

28.2.

In no event shall Land Bank be liable for any special, indirect, consequential
or punitive damages and the Borrower hereby waives, releases and agrees not to
sue upon any such claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favour.

29.

STIPULATIO ALTERI

No part of this Agreement shall constitute a stipulatioalteri in favour of any
person who is not a party to this Agreement unless the provision in question
expressly provides that it does constitute a stipulatioalteri.

30.

NOTICES AND DOMICILIA

30.1.

For the purposes of the giving of notices and the serving of legal process in
terms of this Agreement, each of the parties chooses a domiciliumcitandi et
executandi (“domicilium") as follows :

 

Land Bank at

Block D, Eco Glades 2, 420 Witch Hazel Avenue, Ecopark, Centurion, 0157

 

 

Telefax No :

012 686 0957

 

 

Attention :

The Regional Manager B&CB Pretoria

 




30.1.1.

the Borrower at :

As set out in Schedule 1

 

Telefax No :

As set out in Schedule 1










--------------------------------------------------------------------------------

- 41 -










 

Attention :

As set out in Schedule 1




30.2.

Any party may at any time, by notice in writing to the other parties, change its
domicilium to any other address in South Africa which is not a post office box
or post restante.

30.3.

Any notice given in connection with this Agreement shall, save where a
particular form of notice is stipulated, be :

30.3.1.

delivered by hand;  or

30.3.2.

sent by registered post; or

30.3.3.

sent by courier;  or

30.3.4.

sent by telefax (if the domicilium includes a telefax number),

to the domicilium chosen by the party concerned.

30.4.

A notice given as set out above shall be deemed to have been duly given (unless
the contrary is proved) :

30.4.1.

if delivered by hand, on the date of delivery;  or

30.4.2.

if sent by registered post, 7 days after the date of posting;

30.4.3.

if sent by courier, on the date of delivery by the courier service concerned;
 or

30.4.4.

if sent by telefax, the first Business Day after the date of transmission.

30.5.

Any written notice actually received by a party shall be valid, notwithstanding
that it may not have been given in accordance with the preceding provisions of
this clause 30.

31.

ADDITIONAL EXPENSES

The Borrower hereby unconditionally and irrevocably undertakes to Land Bank
that:

31.1.

it shall, from time to time within 10 Business Days of demand by Land Bank,
reimburse Land Bank for -

31.1.1.

all costs and expenses (including legal fees as between attorney and own client)
plus VAT thereon, incurred in or in connection with the preservation of any of
the rights of Land Bank in terms of this Agreement or the other Finance
Documents; and










--------------------------------------------------------------------------------

- 42 -







31.1.2.

all costs and expenses (including legal fees as between attorney and own client)
plus VAT thereon, incurred in or in connection with the enforcement of any of
the rights of Land Bank in terms of this Agreement or the other Finance
Documents (including without limitation, all tracing fees, collection
commission, valuation costs and transport costs),

including in both cases any costs and expenses relating to any investigation
undertaken as to whether or not an Event of Default or a Potential Event of
Default might have occurred or is likely to occur or any steps which become
necessary or prudent in connection with any proposal for remedying or otherwise
resolving such an Event of Default or Potential Event of Default;

31.2.

it shall pay all stamp and registration duties and taxes and all other duties
and taxes to which this Agreement, or any judgment given in connection herewith,
is or at any time may be subject;

31.3.

if the Borrower requests any amendment, waiver or consent in terms of this
Agreement or any other Finance Document then it shall reimburse Land Bank for
all costs and expenses (including legal fees as between attorney and own client)
plus VAT thereon, incurred by Land Bank in responding to or complying with such
request.

32.

INITIAL LEGAL AND OTHER COSTS

32.1.

The Borrower shall :

32.1.1.

on the Fulfilment Date; or

32.1.2.

if the Conditions Precedent are not fulfilled by the CP End Date, upon
notification from Land Bank to the Borrower that the Conditions Precedent have
not been fulfilled,

whichever is earlier, pay all legal costs and expenses incurred by Land Bank of
and incidental to the preparation and execution of this Agreement and the other
Finance Documents and any registration required in respect of the Security
Documents, plus VAT thereon.

32.2.

If any amounts payable to Land Bank in terms of this Agreement are stated as
being exclusive of VAT, then the Borrower will, in addition to the stated
amount, pay any VAT thereon to Land Bank against delivery by Land Bank to the
Borrower of a valid tax invoice in respect thereof.










--------------------------------------------------------------------------------

- 43 -







33.

SUCCESSORS AND ASSIGNS

This Agreement shall be binding on and inure to the benefit of the parties and
their respective successors, transferees and permitted assigns.

34.

SUSPENSION OF LAND BANK’S OBLIGATIONS

If the Borrower or any other Obligor commences business rescue proceedings and
the appointed business rescue practitioner suspends or cancels conditionally or
unconditionally the whole, or any part or provision, of this Agreement or any
other Finance Document then Land Bank shall not be obliged to tender any
performance or fulfil any of its obligations in terms of this Agreement, for so
long as any Finance Document or any provision or part thereof, is so suspended
or cancelled.

35.

PROVISIONS SEVERABLE

Each of the provisions contained in this Agreement shall be severable and
distinct from one another and if at any time any one or more of such provisions
is or becomes invalid, illegal or unenforceable under the laws of any
jurisdiction, the validity, legality and enforceability of each of the remaining
provisions of this Agreement shall not in any way be affected, prejudiced or
impaired thereby in that jurisdiction, nor shall the legality, validity or
enforceability of any of the provisions herein be affected, prejudiced or
impaired thereby in any other jurisdiction. The parties agree that in such
event, and insofar as may be available under Applicable Laws, to substitute
valid, legal and enforceable provisions for the invalid, illegal or
unenforceable provisions so as to implement the intention of the parties hereto
to the extent legally possible.

36.

WHOLE AGREEMENT, NO AMENDMENT

36.1.

This Agreement constitutes the whole agreement between the parties relating to
the subject matter hereof.

36.2.

No amendment or consensual cancellation of this Agreement or any provision or
term hereof or of any agreement, bill of exchange or other document issued or
executed pursuant to or in terms of this Agreement and no settlement of any
disputes arising under this Agreement and no extension of time, waiver or
relaxation or suspension of or agreement not to enforce or to suspend or
postpone the enforcement of any of the provisions or terms of this Agreement or
of any agreement, bill of exchange or other document issued pursuant to or in
terms of this Agreement shall be binding unless recorded in a written document
signed by the parties (or in the case of an extension of time, waiver or
relaxation or suspension, signed by the party granting such extension, waiver or
relaxation).Any such extension, waiver or relaxation or suspension which is so
given or made shall be strictly construed as relating strictly to the matter in
respect whereof it was made or given.

36.3.

No extension of time or waiver or relaxation of any of the provisions or terms
of this Agreement or any agreement, bill of exchange or other document issued or
executed pursuant to or in terms of this Agreement, shall operate as an estoppel
against any party in respect of its rights under this Agreement, nor shall it
operate so as to preclude such party thereafter from exercising its rights
strictly in accordance with this Agreement.

36.4.

To the extent permissible by law no party shall be bound by any express or
implied term, representation, warranty, promise or the like not recorded herein,
whether it induced the contract and/or whether it was negligent or not.

37.

INDEPENDENT ADVICE

The Borrower acknowledges that it has been free to secure independent legal and
other advice as to the nature and effect of all the provisions of this Agreement
and that it has either taken such independent legal and other advice or
dispensed with the necessity of doing so. Further, the Borrower acknowledges
that all of the provisions of this Agreement and the restrictions herein
contained have been negotiated as between it and the other parties hereto and
are part of the overall intention of the parties in connection with this
Agreement.

38.

COUNTERPARTS

This Agreement:

38.1.

may be signed in one or more counterparts all of which shall be considered one
and the same agreement;

38.2.

shall become effective when a counterpart has been signed by each of the parties
to this Agreement.































     

THE LAND AND AGRICULTURAL DEVELOPMENT BANK OF SOUTH AFRICA

Signature:

/s/ Franklin Williams

 

/s/ Victor Mabuli

 

who warrants that he / she is duly authorised thereto

who warrants that he / she is duly authorised thereto

Name:

Franklin Williams

 

Victor Mabuli

Date:

23/04/12

 

25/04/2012

Place:

 

 

 

Witness:

 

 

 

Witness:

 

 

 




     

GREEN GOLD BIOTECHNOLOGIES (PROPRIETARY) LIMITED

Signature:

/s/ Roger Duffield

 

 

 

who warrants that he / she is duly authorised thereto

who warrants that he / she is duly authorised thereto

Name:

Roger Duffield

 

 

Date:

23 April 2012

 

 

Place:

Centurion

 

 

Witness:

 

 

 

Witness:

 

 

 
















--------------------------------------------------------------------------------

- 44 -










SCHEDULE 1

Unless the context indicates otherwise, capitalised terms in this Schedule bear
the meaning ascribed thereto in the Agreement to which it is annexed.

Availability Period

means the period from the Fulfilment Date until the Final Repayment Date

Borrower

means Green Gold Biotechnologies (Proprietary) Limited, company registration
number 2010/018613/07, a private company incorporated in accordance with the
laws of the Republic of South Africa

 

Borrower Account

Account Name:




Bank:




Account Number:




Branch:




Clearing Code:




Reference:




 

Collection Account

means the bank account into which all payments by the Borrower or any Obligor
under the Finance Documents will be paid to Land Bank, such account having the
following details:

Account Name:

Land Bank

Bank:

ABSA

Account Number:

030000390

Branch:

Van der Walt Street, Pretoria

Clearing Code:

632005

Reference:

Green Gold Bio

or such other account, in South Africa, as Land Bank may in writing designate
from time to time;

Discount Rate

n/a

Disposal Requirements

n/a

Facility Limit

means an amount equal to the Security Value

Facility Limit Event

means the Security Value falls below the Facility Principal

Facility Principal

means R10 980 000.00 (Ten Million Nine Hundred and Eighty Thousand Rand Only)

Facility Purpose

Means:

·

Financing of the agricultural related activities of the Company, its
subsidiaries and/or associated companies

·

Issuing of guarantees to meet legal obligations of the Company, its subsidiaries
and/or associated companies

Fees

Application fee of R199.00

Legal Fees of R5 000.00

Bond Registration fees

A R5 000.00 administration fee on any changes to the legal agreements after
signature

Early Full Settlement of facility incurs at 2.5% of facility amount fee

Initiation fee of 0.25% on the facility amount

Final Repayment Date

Means 7 (seven) years from date of First Advance Date under the Facility

Financial Covenants

means at Measurement Date

The Security Cover Ratio shall exceed 1:1

Interest cover ratio >= 1.50:1

Debt to Equity Ratio <= 1.50:1

Definitions relevant to Financial Covenants:

“Debt” includes, on any date, all interest-bearing Indebtedness of the
[Borrower] or that is consolidated into the accounts of the Borrower;

“Debt to Equity Ratio” means the ratio between Debt and Equity;

“EBITDA” means, for each Measurement Period, the [Borrower]’s earnings before
interest, tax, non-cash income or expenses, depreciation, and amortisation, all
as determined in accordance with IFRS;

“Equity” means, on any date, share capital and reserves of the [Borrower],
subordinated debt owed by the [Borrower], and the deferred tax liabilities of
the [Borrower], all as determined in accordance with IFRS;

“Funding Service Obligations” means, for each Measurement Period, all interest
which is incurred during such Measurement Period by the [Borrower] on account of
all Indebtedness; plus any dividends paid or due to be paid on preference shares
issued by the [Borrower]; plus any net amount which becomes payable in respect
of such Measurement Period by the [Borrower] in terms of any interest rate
hedging arrangements; minus any net amount which becomes payable to the
[Borrower] in respect of such Measurement Period in terms of any interest rate
hedging arrangements;

“Interest Cover Ratio” means, for any Measurement Period, the ratio of EBITDA to
Funding Service Obligations;

High Court having jurisdiction

North Gauteng High Court

Holding Company

Dunn Roman Holdings – Africa (Proprietary) Limited with registration number:
2009/009795/07.

Interim Period

means the period commencing on the First Advance Date and ending on the first
anniversary of the First Advance Date.

Interest Rate

means Prime Rate plus 0.5 %

Key Individuals

means Roger Duffield

Land Bank

means the Land and Agricultural Development Bank of South Africa governed by the
Land Bank Act, and their successors in title or order or assigns.

Material Agreements

means

Lease Agreement and Shareholders Agreement with Shamile Community.

Profit Share Agreement between Land Bank and the Borrower;

Materiality Threshold Amount

R1 000 000.00 (One Million Rand Only)

Penalty Calculation Rate

means 200 basis points per annum above the Interest Rate

Permitted Indebtedness Amount

means an amount equal to the Materiality Threshold as calculated on the latest
signed and approved audited financials of the Borrower

Repayment Terms

The Facility shall be repayable within a period of seven (7) years in eighty
four (84) monthly instalments. Each monthly capital instalment shall be equal to
the quotient obtained by dividing the balance capital excluding capitalized
interest, by the number of instalments to be raised. The first capital
instalment shall be payable on the last day of the 25 (twenty fifth) calendar
month succeeding the month of the First Advance Date under the Facility.

The first interest instalment shall be payable on the last day of the 25 (twenty
fifth)calendar month succeeding the month of the First Advance Date under the
Facility.

 

 

Safety Margin Percentage

means, in relation to each asset of class of assets below, the corresponding
percentage below:

Machinery and equipment

70%

Furniture and equipment

90%

Vehicles

40%

Trade receivables

50%

Inventory

50%

Security

means

The Borrower shall pass a Special Notarial Covering bond over plant, equipment
and moveable assets, current and future in favour of Land Bank for an amount of
R67 130 000.00 (Sixty Seven Million One Hundred and Thirty Thousand Rand Only);

The Borrower shall pass a Notarial Covering bond over plant, equipment and
moveable assets, current and future in favour of Land Bank for an amount of R67
130 000.00 (Sixty Seven Million One Hundred and Thirty Thousand Rand Only);

The Borrower shall pass a Deed of Cession of Receivables between the Borrower
and Land Bank;

The Borrower shall pass a Cession of Commercial and Marine Insurance policy by
the Borrower in favour of Land Bank;

Dunn Roman Holdings - Africa (Proprietary) Limited (Registration number:
2009/009795/07) shall pass a Deed of Cession of Receivables in favour of Land
Bank;

Breakwood Trading 22 (Proprietary) Limited (Registration number: 2010/016073/07)
shall subordinate all Inter Company Loans in favour of Land Bank ;

Dunn Roman Holdings - Africa (Proprietary) Limited (Registration number:
2009/009795/07) shall subordinate all Inter Company Loans in favour of Land
Bank;

Dunn Roman Holdings - Africa (Proprietary) Limited (Registration number:
2009/009795/07) shall pass a Deed of Suretyship in favour of Land Bank limited
to an amount of R100 000 000.00 (One Hundred Million Rand Only);

Dunn Roman Holdings - Africa (Proprietary) Limited (Registration number:
2009/009795/07) shall register a Deed of Hypothecation over the sub-licence in
terms of which it is entitled to use the methods and processes for the
manufacturing of any botanical extract from plant materials using the CRS
proprietary system in favour of Land Bank;

Dunn Roman Holdings - Africa (Proprietary) Limited (Registration number:
2009/009795/07) shall cede all its rights, interests and title in the Lease
Agreement entered into between it and the Shamile Communal Property Association
(Registration number: CPA 07/0963A);

In terms of Section 30 of the Land Bank Act all agricultural produce and all
products manufactured from agricultural produce with finance from Land Bank or
any agricultural produce purchased with the Land Bank finance is deemed to be
pledged to Land Bank.

Specific Undertaking

means

The Borrower shall provide:

Monthly collateral cover statements reflecting the values of secured assets
(inventory detail per main type), receivables per in and out of term and
reflecting the limit imposed by the gearing covenant provided for above. The
monthly collateral cover statements shall be delivered to Land Bank within the
first 10 (ten) days of the month following each month-end. Any shortfall in
cover shall be payable upon presentation of the statement;

Quarterly management accounts delivered to Land Bank within 21 (twenty one) days
following the particular quater-endrelevant month-end;  

Quaterly receivables aging report delivered to Land Bank within the 10 (ten)
days following the relevant quater-end;

Annually with an updated Development Impact Parameter matrix report;

Conditions Precedent:

1.

All security except the Special Notarial Bond will be registered before
disbursement;

2.

The Borrower shall grant Land Bank a Power of Attorney to register the Special
Notarial Bond once the plant, equipment and moveable assets are identifiable;

3.

The Profit Share Agreement between Land Bank and the Borrower to be signed;

4.

Borrower to deliver confirmation that there has been no materially adverse
change in the business of the Borrower since the date of application;

5.

Borrower to confirm that no potential event of default or Event of Default has
occurred since the date of application;

6.

The Borrower shall furnish Land Bank with proof of insurance and note Land Bank
as the First Loss Payee.

The Borrower’s domicilium shall, for the purposes of clause 31.1.2, be:




P O Box

Email:

Telefax No.:

Attention:




     

THE LAND AND AGRICULTURAL DEVELOPMENT BANK OF SOUTH AFRICA

Signature:

/s/ Franklin Williams

 

/s/ Victor Mabuli

 

who warrants that he / she is duly authorised thereto

who warrants that he / she is duly authorised thereto

Name:

Franklin Williams

 

Victor Mabuli

Date:

23/04/12

 

25/04/2012

Place:

 

 

 

Witness:

 

 

 

Witness:

 

 

 




     

GREEN GOLD BIOTECHNOLOGIES (PROPRIETARY) LIMITED

Signature:

/s/ Roger Duffield

 

 

 

who warrants that he / she is duly authorised thereto

who warrants that he / she is duly authorised thereto

Name:

Roger Duffield

 

 

Date:

23 April 2012

 

 

Place:

Centurion

 

 

Witness:

 

 

 

Witness:

 

 

 






















--------------------------------------------------------------------------------

- 45 -










SCHEDULE 2

FORM OF COMPLIANCE CERTIFICATE

THE LAND AND AGRICULTURAL

DEVELOPMENT BANK OF SOUTH AFRICA






To:

The Land and Agricultural Development Bank of South Africa



Attention:

Theuns Coetzee (Regional Manager B&CB Pretoria)

Address: Block D, Eco Glades 2, 420 Witch Hazel Avenue, Ecopark, Centurion

P.O. Box 375, Pretoria, 0001






Fax No:

(012) 686 0957

[insert date]

Dear Sir




REVOLVING LOAN FACILITY AGREEMENT DATED [—]

1.

We give this notice to you pursuant to the revolving loan facility agreement
concluded between us on [—] (the “Facility Agreement”).

2.

Words the initial letters of which have been capitalised and any other terms
used in this letter have the same meaning as in the Facility Agreement.

3.

This is a Compliance Certificate and capitalised words used herein shall have
the meaning ascribed thereto in the Facility Agreement.

4.

This Compliance Certificate is in respect of the Measurement Period ended on
each financial year (the “Measurement Date”) and is delivered to you pursuant to
the Facility Agreement.

5.

We hereby confirm the following in respect of the Measurement Period ending on
the Measurement Date:

Financial Covenant/

As Calculated

(If applicable)

Compliance

(Yes/No)

Interest cover ratio >= 1.50:1

 

 

Debt to Equity Ratio <= 1.50:1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

We annex hereto our computations in respect of compliance with the Financial
Covenants.

7.

We hereby confirm that no Event of Default or Potential Event of Default has
occurred during the Measurement Period or is continuing on the Measurement Date.
[Or insert details of the default, if any.]




Yours faithfully,




/s/ Roger Duffield




Print Name: Roger Duffield




Designation: CEO













--------------------------------------------------------------------------------

- 46 -







SCHEDULE 3

FORM OF DRAW DOWN NOTICE

THE LAND AND AGRICULTURAL

DEVELOPMENT BANK OF SOUTH AFRICA






To:

The Land and Agricultural Development Bank of South Africa



Attention:

Theuns Coetzee (Regional ManagerB&CB Pretoria)

Address:Block D, Eco Glades 2, 420 Witch Hazel Avenue, Ecopark, Centurion

P.O. Box 375, Pretoria, 0001









Fax No:

(012) 686 0957




[Insert Date]




Dear Sirs




FACILITY AGREEMENT DATED [—]              2012

1.

We give this notice to you pursuant to the revolving loan facility agreement
concluded between us on [—] 2011(the “Facility Agreement”).

2.

Words the initial letters of which have been capitalised and any other terms
used in this letter have the same meaning as in the Facility Agreement.

3.

We require an Advance in an amount of R      on [—]in respect of the Facility.
Please pay such Advance directly into the Borrower Account.

4.

We hereby confirm that immediately following payment of the Advance to us, the
Security Cover Ratio shall exceed 1:1 on the Advance Date.

5.

We hereby confirm that:

5.1.

we shall, prior to the Advance Date, comply with the obligations imposed on us
pursuant to the Facility Agreement;

5.2.

we are aware that if we fail to comply with those obligations we will not be
entitled to the Advance requested in this Draw Down Notice.

6.

We also confirm that all the Warranties are true and correct and that, as at the
date of this letter, no Event of Default or Potential Event of Default or
Insolvency Event or Material Adverse Change has occurred.




Yours faithfully,







/s/ Roger Duffield




Print Name: Roger Duffield

(who shall be an authorised signatory notified as such to Land Bank)

Designation: CEO













--------------------------------------------------------------------------------


